DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2, 3, 4, 8, 11, 12, 13, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims 1, 10
Claim 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US-20150289236) in view of Patel (US-20170264408), Lee (US-20130194931).
As to claim 1, 10: Seo teaches a method for performing, by a terminal, decoding in a wireless communication system, the method comprising: receiving a first demodulation reference signal (DMRS) and a second DMRS configured according to particular patterns via DMRS symbols from a base station (fig.7, [0075]: DMRS CDM group 1 for port 7, 8, 11, 13), wherein the first DMRS and the second DMRS are respectively transmitted on particular antenna ports and are positioned on the same time axial symbol as that of at least one other DMRS transmitted on another antenna port (fig.7, [0075]: DMRS CDM group 1 overlaps with DMRS CDM group 2 in time), and wherein the position of the time axial symbol of the second DMRS (fig.7, [0075]).
Seo may not explicitly teach is determined according to a slot format or the last symbol on which downlink data is transmitted.  However, Patel teaches is determined according to a slot format or the last symbol on which downlink data is transmitted (fig.7, [0068]: slot format indicated by BS).
Thus, it would have been obvious to one of ordinary skill in the art to implement slot formatting, taught by Patel, into the downlink transmission, taught by Seo, in order to enable formatted subframes to be transmitted over the communications medium. In addition it would have been obvious to combine Patel and Seo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
([0380]).
Thus, it would have been obvious to one of ordinary skill in the art to implement decoding data using a DMRS, taught by Lee, into the downlink transmission, taught by Seo, in order to implement a pre-existing feature of a well-known communication protocol so as to obtain the downlink data. In addition it would have been obvious to combine Seo and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US-20150289236), Patel (US-20170264408), Lee (US-20130194931) in view of Pirskanen (US-20180359044).
As to claim 5, 14: Seo teaches the method of claim 1, 10.
Seo may not explicitly teach wherein in a subframe in which the first DMRS and the second DMRS are configured, resources for uplink and downlink are configured.  However, Pirskanen teaches wherein in a subframe in which the first DMRS and the second DMRS are configured, resources for uplink and downlink are configured (fig.4, fig.5, [0036, 37]: DMRS and uplink/downlink data may be included together) (see also US-20190140806 at [0146-148]).
.

Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US-20150289236), Patel (US-20170264408), Lee (US-20130194931) in view of Bai (US-20140269249).
As to claim 6, 15: Seo teaches the method of claim 1, 10.
Seo may not explicitly teach further comprising: receiving, from the base station control information for receiving the downlink data, wherein the control information includes format information indicating the slot format.  However, Patel teaches further comprising: receiving, from the base station control information for receiving the downlink data, wherein the control information includes format information indicating the slot format (fig.7, [0068]: slot format indicated by BS).
Thus, it would have been obvious to one of ordinary skill in the art to implement slot formatting, taught by Patel, into the downlink transmission, taught by Seo, in order to enable formatted subframes to be transmitted over the communications medium. In addition it would have been obvious to combine Patel and Seo in a known manner to 
Seo may not explicitly teach and positional information indicating the position of the last symbol.  However, Bai teaches and positional information indicating the position of the last symbol ([0062]: BS gathers locations of all symbols and communicates to UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement indicating symbol positioning, taught by Bai, into the communication system, taught by Seo, in order to enable the UE to properly receive the downlink communication. In addition it would have been obvious to combine Bai and Seo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US-20150289236), Patel (US-20170264408), Lee (US-20130194931) in view of You (US-20150230211).
As to claim 7, 16: Seo teaches the method of claim 1, 10.
Seo may not explicitly teach further comprising: receiving, from the base station, a signal indicating the position of the time axial symbol.  However, You teaches further comprising: receiving, from the base station, a signal indicating the position of the time ([0011]: indication information indicating mapping of DMRS to a time-frequency resource).
Thus, it would have been obvious to one of ordinary skill in the art to implement indication information, taught by You, into the communication system, taught by Seo, in order to enable the UE to properly receive the DMRS. In addition it would have been obvious to combine You and Seo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Independent Claim 9
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US-20160081107).
As to claim 9: Yang teaches a method for transmitting, by a terminal, a reference signal in a wireless communication system, the method comprising: generating a demodulation reference signal (DMRS) sequence; mapping the generated DMRS (fig.14, [0104, 0135]) and wherein the position of the time axial symbol to which the DMRS is mapped is determined according to a slot format or the last symbol on which downlink data is transmitted (fig.14, [0104, 0135]); and transmitting, to a base station, the mapped DMRS sequence by using different antenna ports (fig.14, [0104, 0135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW C OH/           Primary Examiner, Art Unit 2466